GILDEA, Chief Justice
(dissenting).
I respectfully dissent. I agree with the majority’s conclusion that appellant Erik Jeffries did not forfeit his double-jeopardy claim by entering his second guilty plea. I disagree, however, with the majority’s conclusion that the district court’s vacation of Jeffries’ first guilty plea to felony domestic assault and the continued prosecution of him violated the Double Jeopardy Clause. I would hold jeopardy had not attached when the district court vacated Jeffries’ first guilty plea. As a result, allowing the continued prosecution of Jeffries for felony domestic assault did not violate the Double Jeopardy Clause. I would also hold that because Jeffries consented to the district court’s vacation of his first guilty plea, jeopardy did not terminate in the proceeding, and therefore, allowing the State to continue its prosecution of Jeffries for felony domestic assault did not violate the Double Jeopardy Clause.
Before I begin my analysis of the legal issues, a recitation of the relevant facts is necessary. Respondent State of Minnesota charged Jeffries with felony domestic assault, resulting from a January 2008 incident. The State provided notice that it would seek an upward departure under the career-offender statute. The parties reached a plea agreement that contained a negotiated sentence. Jeffries would plead guilty to the charged offense, and he would receive a 48-month stayed sentence, which included a 12-month upward durational departure and a downward dispositional departure. At the plea hearing on June 13, 2008 (“first plea hearing”), the district court stated that “based upon the facts on the record, I’ll accept your plea of guilty and find you guilty of the fifth degree domestic assault.... So you are convicted of that.”
Before the sentencing hearing, the district court informed the parties in chambers that it was rejecting the plea agreement. On the record in open court, the district court said, “I accepted the pleas earlier,” but “your history looked a lot worse than what I thought it was.” The court explained that it was “not prepared to sentence [Jeffries] to a probationary sentence as it was outlined in the plea agreement basically because of the past criminal history and the different information that I have.” The district court told Jeffries, “I’m giving you your pleas back. So you’re not guilty.” The district court then asked Jeffries’ attorney if he wanted to place anything on the record. Jeffries’ attorney responded by inquiring about separate matters involving probation violations and did not object on the record to the court’s action then or at any subsequent hearing.
*68Jeffries later renegotiated a guilty plea, which was accepted by the district court. Jeffries was convicted based on this plea of guilty to felony domestic assault and sentenced to 60 months’ imprisonment.
I.
In order for the protections of the Double Jeopardy Clause to apply, jeopardy must first attach in a criminal proceeding. See Serfass v. United States, 420 U.S. 377, 390-91, 95 S.Ct. 1055, 43 L.Ed.2d 265 (1975). Neither the Supreme Court nor our court has expressly decided when jeopardy attaches in a criminal proceeding when there is no trial and the defendant pleads guilty. See Ricketts v. Adamson, 483 U.S. 1, 8, 107 S.Ct. 2680, 97 L.Ed.2d 1 (1987) (stating that the Court “assume[d] that jeopardy attached at least when respondent was sentenced ... on his plea of guilty.”). But the Supreme Court has spoken on what factors should be considered in determining whether jeopardy has attached.
In Crist v. Bretz, the Supreme Court held that the federal rule that jeopardy attaches in a jury trial when the jury is empaneled and sworn is an integral part of the Fifth Amendment guarantee against double jeopardy and is applicable to the states. 437 U.S. 28, 38, 98 S.Ct. 2156, 57 L.Ed.2d 24 (1978). The Court explained that “[t]he basic reason for holding that a defendant is put in jeopardy” before a verdict is rendered is to protect “the finality of judgments, the minimization of harassing exposure to the harrowing experience of a criminal trial, and the valued right to continue with the chosen jury.” Id. at 35, 38, 98 S.Ct. 2156. Protection against these concerns is based on the
underlying idea ... that the State with all its resources and power should not be allowed to make repeated attempts to convict an individual for an alleged offense, thereby subjecting him to embarrassment, expense and ordeal and compelling him to live in a continuing state of anxiety and insecurity, as well as enhancing the possibility that even though innocent he may be found guilty.
Id. at 35, 98 S.Ct. 2156 (quoting Green v. United States, 355 U.S. 184, 187-88, 78 S.Ct. 221, 2 L.Ed.2d 199 (1957)). The Court concluded that “[tjhose concerns ... have combined to produce the federal law that in a jury trial jeopardy attaches when the jury is empaneled and sworn.” Id. at 38, 98 S.Ct. 2156.
The Supreme Court has also indicated that when a defendant pleads guilty, the Double Jeopardy Clause’s concerns regarding finality and government overreaching are not always at issue. In Ohio v. Johnson, the Supreme Court ruled that if the defendant pleaded guilty only to the lesser-included offenses he was charged with, over the State’s objection, it did not violate double jeopardy to allow the State to continue its prosecution of the greater offenses. 467 U.S. 493, 501-02, 104 S.Ct. 2536, 81 L.Ed.2d 425 (1984). The Court concluded that “[n]o interest of [the defendant] protected by the Double Jeopardy Clause is implicated by continuing prosecution on the remaining charges brought in the indictment.” Id. at 501, 104 S.Ct. 2536. In such a circumstance, “[t]here simply has been none of the governmental overreaching that double jeopardy is supposed to prevent.” Id. at 502, 104 S.Ct. 2536. Moreover, the defendant has “not been exposed to conviction on the charges to which he pleaded not guilty,” and the “acceptance of a guilty plea to lesser included offenses while charges on the greater offenses remain pending ... has none of the implications of an ‘implied acquittal’ which results from a verdict convicting a defendant on lesser included offenses rendered by a jury charged to consider both *69greater and lesser included offenses.” Id. at 501-02, 104 S.Ct. 2586.
Other courts have concluded that jeopardy does not attach when a district court accepts a guilty plea prior to sentencing because the concerns the Double Jeopardy Clause were intended to protect were not implicated. United States v. Santiago Soto, 825 F.2d 616, 618-20 (1st Cir.1987) (holding that jeopardy did not attach when district court accepted guilty plea but then vacated guilty plea sua sponte prior to sentencing); Gilmore v. Zimmerman, 793 F.2d 564, 569-70 (3d Cir.1986) (holding that jeopardy was “not implicated” when a trial court accepted a defendant’s negotiated guilty plea, sua sponte vacated the plea, and then convicted the defendant on a greater charged offense); State v. Angel, 132 N.M. 501, 51 P.3d 1155, 1157, 1159 (2002) (holding that jeopardy did not attach to the defendant’s plea to a misdemeanor DWI charge prior to being sentenced on that offense and that the defendant’s subsequent prosecution for felony DWI after the misdemeanor charge was dismissed “violates none of the interests protected by double jeopardy”); State v. Burris, 40 S.W.3d 520, 525-26 (Tenn.Crim.App.2000) (holding that jeopardy did not attach when a district court accepted a guilty plea and the district court later withdrew its acceptance of the guilty plea prior to sentencing).
Applying that reasoning to the facts of this case, I conclude that jeopardy did not attach at the first plea hearing even if, as the majority concludes, the district court accepted Jeffries’ first guilty plea to felony domestic assault because sentence was not imposed at that hearing. The concerns the Double Jeopardy Clause protects — the finality of judgments, the minimization of harassing exposure to the harrowing experience of a criminal trial, and the valued right to continue with the chosen jury— are not at issue when a district court accepts a guilty plea but does not impose sentence. The constitutional policy of finality is not threatened by a district court’s acceptance of a guilty plea prior to sentencing because the mere acceptance of a guilty plea does not carry the same expectation of finality and tranquility that comes with a jury’s verdict. There also was no government overreaching because Jeffries did not experience the expense, strain, and embarrassment of a trial. In fact, Jeffries has not been subject to one trial, let alone multiple trials. See Crist, 437 U.S. at 38, 98 S.Ct. 2156. And because no trial has occurred, the valued right to continue with a chosen jury is not threatened. See id.
Consequently, I conclude that jeopardy did not attach when the district court accepted Jeffries’ first guilty plea to felony domestic assault but prior to sentencing him on that offense. Because jeopardy had not attached, I also conclude that Jef-fries’ right against double jeopardy was not violated when the district court withdrew its acceptance of Jeffries’ plea agreement at the sentencing hearing, vacated Jeffries’ guilty plea, and continued the criminal proceedings in this case.
II.
Instead of addressing when jeopardy attached in this case, the majority determines that Jeffries was convicted of felony domestic assault under Minnesota law when the district court accepted and recorded his first guilty plea at the first plea hearing. The majority then summarily concludes that because Jeffries was convicted at his first plea hearing, he was subject to a second prosecution for the same offense, in violation of the Double Jeopardy Clauses of the United States and Minnesota Constitutions, when the district court vacated Jeffries’ guilty plea at the *70sentencing hearing and continued the criminal proceedings on the felony domestic-assault charge. The majority’s analysis is overly simplistic and ignores Supreme Court decisions regarding how courts should determine whether a double-jeopardy violation has occurred.
It is certainly true that the Double Jeopardy Clause bars a second prosecution for the same offense following conviction. Brown v. Ohio, 432 U.S. 161, 165, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977). This rule, however, is not absolute. Justices of Bos. Mun. Court v. Lydon, 466 U.S. 294, 308, 104 S.Ct. 1805, 80 L.Ed.2d 311 (1984) (“The Double Jeopardy Clause is not an absolute bar to successive trials.”); Jeffers v. United States, 432 U.S. 137, 151, 97 S.Ct. 2207, 53 L.Ed.2d 168 (1977) (“The rule established in Brown, however, does have some exceptions.”). Decisions by the Supreme Court have consistently recognized that the finality guaranteed by the Double Jeopardy Clause when a defendant is convicted is limited. See, e.g., Brown, 432 U.S. at 169 n. 7, 97 S.Ct. 2221 (noting that a defendant who has been convicted of a lesser offense may be later tried for a greater offense when all the events necessary to the greater crime have not taken place at the time the prosecution for the lesser offense begins); United States v. Toteo, 377 U.S. 463, 466, 84 S.Ct. 1587, 12 L.Ed.2d 448 (1964) (holding that the Double Jeopardy Clause does not preclude the retrial of a defendant who has a conviction set aside after successfully arguing that a guilty plea was not voluntary); United States v. Ball, 163 U.S. 662, 671-72, 16 S.Ct. 1192, 41 L.Ed. 300 (1896) (explaining that the Double Jeopardy Clause does not bar the retrial of a defendant who is convicted after a jury trial but has his conviction overturned).
The proper analysis requires that courts consider whether the interests the Double Jeopardy Clause were designed to protect are at issue when determining whether the Double Jeopardy Clause has been violated. See Johnson, 467 U.S. at 495, 501-02, 104 S.Ct. 2536 (holding that if the defendant pleaded guilty and was sentenced for only the lesser-included offenses he was charged with, over the State’s objection, it did not violate double jeopardy to allow the State to continue its prosecution of the greater offenses and concluding that “[n]o interest of [the defendant] protected by the Double Jeopardy Clause is implicated by continuing the prosecution on the remaining charges brought in the indictment”); Jeffers, 432 U.S. at 152, 97 S.Ct. 2207 (“Both the trial after appeal and the trial after the mistrial are, in a sense, a second prosecution for the same offense, but, in both situations, the policy behind the Double Jeopardy Clause does not require prohibition of the second trial.”); see also United States v. Scott, 437 U.S. 82, 84, 96, 100, 98 S.Ct. 2187, 57 L.Ed.2d 65 (1978) (holding that it did not violate double jeopardy to allow the State to appeal the district court’s midtrial dismissal of two of three drug charges pending against him for pre-indictment delay and stating that “[n]o interest protected by the Double Jeopardy Clause is invaded when the Government is allowed to appeal and seek reversal of such a midtrial termination of the proceedings in a manner favorable to the defendant”).
The interests protected by the Double Jeopardy Clause’s prohibition against a second prosecution following conviction are not invaded when a district court withdraws its acceptance of a plea agreement and vacates a defendant’s guilty plea after receiving information about the defendant’s criminal history that causes the district court to believe that the plea agreement does not serve the interest of *71justice.1 The Supreme Court has indicated that “[t]he primary purpose of foreclosing a second prosecution after conviction ... is to prevent a defendant from being subjected to multiple punishments for the same offense.” Lydon, 466 U.S. at 307, 104 S.Ct. 1805. Jeffries, however, was not subject to multiple punishments for the same offense, as the district court only sentenced him once for felony domestic assault after his second guilty plea. There is no government overreaching or harassment. Instead, the district court was exercising its discretion to withdraw its acceptance of a guilty plea once it learned of additional information about Jeffries’ criminal history that caused the court to believe the plea agreement was not in the interest of justice. And the explanations I provide for why the concerns the Double Jeopardy Clause protects are not at issue after a district court accepts a guilty plea but prior to sentencing apply equally here. As a result, even if Jeffries was convicted of felony domestic assault at the first plea hearing, Jef-fries’ protection against double jeopardy was not violated when the district court later withdrew its acceptance of the plea agreement and vacated Jeffries’ guilty plea to felony domestic assault.
III.
In the alternative, even if the majority is correct and jeopardy did attach at the first plea hearing, I would conclude that there was no double-jeopardy violation in this case. In order for a defendant to be twice put in jeopardy in violation of the Double Jeopardy Clause, jeopardy must terminate in the first proceeding. See Richardson v. United States, 468 U.S. 317, 325, 104 S.Ct. 3081, 82 L.Ed.2d 242 (1984) (“[T]he protection of the Double Jeopardy Clause by its terms applies only if there has been some event ... which terminates the original jeopardy.”). The majority wrongly assumes that jeopardy terminated because the defendant was convicted at the first plea hearing. A conviction, however, does not automatically terminate jeopardy. Instead, when a defendant requests or consents to a certain course of conduct, he or she cannot later claim that such conduct resulted in a double-jeopardy violation under the notion of continuing jeopardy. The defendant’s conduct can continue jeopardy in a proceeding, even if the defendant has been convicted.
The facts of this case show that Jeffries acquiesced, or consented by his conduct, to the district court’s vacation of his first guilty plea and the continuation of the felony domestic-assault proceedings. In such a circumstance, jeopardy did not terminate but instead continued. Jeffries has no valid double-jeopardy claim based on the district court’s vacation of his first guilty plea and the continuation of the underlying criminal proceeding.
The Double Jeopardy Clause is not an absolute bar to successive trials. Lydon, 466 U.S. at 308, 104 S.Ct. 1805. If a defendant seeks to have his conviction overturned on appeal or if a defendant who was convicted based on a guilty plea successfully moves to have a guilty plea withdrawn, the Double Jeopardy Clause does not preclude a retrial of the defendant. Tateo, 377 U.S. at 466-67, 84 S.Ct. 1587; *72Ball, 163 U.S. at 671-72, 16 S.Ct. 1192. A defendant who opposes the government’s motion to join charges that were filed separately for trial cannot later argue that a conviction on one of the charges after a trial bars a trial on the other charge. Jeffers, 432 U.S. at 151-52, 97 S.Ct. 2207. Similarly, whether it violates the Double Jeopardy Clause to retry a defendant after a mistrial is declared depends, in part, on whether the defendant requested or consented to the mistrial. See United States v. Dinitz, 424 U.S. 600, 608, 96 S.Ct. 1075, 47 L.Ed.2d 267 (1976).
Underlying these decisions is the “concept of ‘continuing jeopardy.’ ” Lydon, 466 U.S. at 308, 104 S.Ct. 1805. The interests supporting the concept of continuing jeopardy include “fairness to society, lack of finality, and limited waiver.” Price v. Georgia, 398 U.S. 323, 329 n. 4, 90 S.Ct. 1757, 26 L.Ed.2d 300 (1970). As the Court has explained, “the Double Jeopardy Clause, which guards against Government oppression, does not relieve a defendant from the consequences of his voluntary choice.” Scott, 437 U.S. at 99, 98 S.Ct. 2187. Under the notion of continuing jeopardy, jeopardy does not terminate in the first proceeding, despite the conviction or the declaration of a mistrial. Lydon, 466 U.S. at 309, 104 S.Ct. 1805. Where jeopardy has not terminated, a retrial does not violate the Double Jeopardy Clause. See Richardson, 468 U.S. at 325, 104 S.Ct. 3081.
These cases support the conclusion that when a defendant requests or consents to action taken by a court, he or she cannot later contend that such action violated his or her right against double jeopardy. In the instant case, in chambers before the sentencing hearing, the district court informed the parties that it was rejecting the plea agreement. When the district court later told Jeffries during the sentencing hearing that it was not willing to sentence him under the terms of the plea agreement and that it was giving Jeffries his plea back, Jeffries did not object or ask to maintain his guilty plea. Instead, when the district court asked Jeffries’ counsel if he wanted to make a record, counsel said nothing about the district court’s vacation of his guilty plea and brought up other issues. Jeffries himself did not object to the vacation of his guilty plea. In these circumstances, I would conclude that Jef-fries consented to the district court’s vacation of his guilty plea.
In many contexts, we have construed a defendant’s failure to object as the defendant’s acquiescence, or implied consent based on conduct, to a certain action. See State v. Martin, 723 N.W.2d 613, 621 (Minn.2006) (finding defendant, by his failure to object, acquiesced to agreement that defendant did not have to be present when the district court responded to questions from the jury); State v. Blom, 682 N.W.2d 578, 617 (Minn.2004) (concluding that “[a] court may imply a waiver from a defendant’s conduct”); State v. Provost, 490 N.W.2d 93, 97 (Minn.1992) (construing defendant’s failure to object as acquiescence to his counsel’s concession that the defendant was guilty of a lesser charge and rejecting defendant’s argument “that there must be a ‘contemporaneous’ record made of the defendant’s consent to his counsel’s strategy of admitting guilt to a lesser charge”); State v. Smith, 299 N.W.2d 504, 506 (Minn.1980) (“Without anything in the record suggesting otherwise, we must presume that the decision not to testify was made by defendant voluntarily and intelligently.”).
I would apply that same rationale here and conclude that when a district court informs a defendant that it will not sentence him or her pursuant to the terms of the plea agreement and that it is vacating *73the defendant’s guilty plea, the defendant’s failure to object after being directly asked by the district court if he wants to respond constitutes the defendant’s acquiescence, or implied consent, to the vacation of his or her guilty plea. When a district court rejects a plea agreement, the defendant can either affirm or withdraw the plea. Minn. R.Crim. P. 15.04, subd. 3(1). Thus, when the district court told Jeffries at the sentencing hearing that it was rejecting the plea agreement because it was not willing to sentence him to the probationary sentence agreed to by the parties, Jeffries could have affirmed his plea, knowing that the terms of the plea agreement no longer applied and that he would receive an executed sentence, or he could have indicated that he wanted to withdraw the plea. Considering the legal consequences of a district court rejecting a plea agreement, the only reasonable inference from Jef-fries’ failure to object is that he did not want to maintain his guilty plea if he was going to receive a prison sentence and, instead, he wanted to withdraw the plea.2 It is simply unreasonable to think a defendant in this situation who wants to maintain a guilty plea would fail to inform the court of this when asked if he wants to make a record.
Because Jeffries consented to the district court’s vacation of his guilty plea, the principle of continuing jeopardy should apply. Jeopardy never terminated in Jef-fries’ felony domestic-assault case, and there was not a second prosecution of the same offense. Instead, under the concept of continuing jeopardy, there was the continuation of the same criminal proceeding. Accordingly, Jeffries was not subject to a second prosecution for the same offense following conviction, in violation of the Double Jeopardy Clause.

. A district court “may accept a plea agreement of the parties when the interest of the public in the effective administration of justice would thereby be served.” Minn. R.Crim. P. 15.04, subd. 3(2) (2009) (amended effective Jan. 1, 2010). In my dissent in State v. Martinez-Mendoza, I explain how Minn. R.Crim. P. 15.04, subd. 3(1), provides the district court with the authority to withdraw its acceptance of a plea agreement if it later receives information that the plea agreement does not serve the interest of justice. See State v. Martinez-Mendoza, 804 N.W.2d 1, 12-16 (Minn.2011).


. The district court did not expressly ask Jef-fries how he wanted to proceed after it had indicated it was rejecting the plea agreement. Instead, the district court told Jeffries that it was vacating Jeffries’ guilty plea. Jeffries, however, was told in chambers prior to the hearing that the district court had decided to reject the plea agreement. In addition, during the sentencing hearing, the district court asked Jeffries if he wanted to respond to what the district court had done, and he said nothing. Thus, Jeffries was aware of what the court was going to do prior to the sentencing hearing, and he still failed to indicate that he wanted to maintain his guilty plea.